                                                                                 10/9/2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 ROBERT J. MATHEWSON, JR.,                        CV 18-00059-GF-BMM-JTJ

             Plaintiff,

       vs.                                                   ORDER

 CORE CIVIC CORPORATION (aka
 CORRECTIONS CORPORATION OF
 AMERICA), CHIEF BRENT MADRID,
 LT. BUSHMAN-WEAVER, and KARI
 ALSTEAD (aka KARI KENYON),

             Defendants.


      Plaintiff Robert Mathewson, a prisoner proceeding in forma pauperis and

without counsel, has filed a document entitled “Plaintiff’s Proposed Order of

Subpoenas for Plaintiff’s Witnesses and the Alternative Clarification of Grants of

Writ ad Testificandum” (Doc. 67) which the Court has construed as a motion for

trial subpoenas to be issued and served by the Court.

      Discovery closes in this matter on October 31, 2019 and motions are due on

November 22, 2019. Should this matter proceed to trial, the Court will set a date

when Mr. Mathewson may request trial subpoenas and will provide instructions

regarding the trial process. Further, Mr. Mathewson does not attach proposed


                                         1
subpoenas and does not seek to have his witnesses testify, appear, or produce

documents at a specified time and place as required by Rule 45 of the Federal

Rules of Civil Procedure.

      ACCORDINGLY, IT IS HEREBY ORDERED THAT Mr. Mathewson’s

Motion for Subpoenas (Doc. 67) is DENIED WITHOUT PREJUDICE and subject

to renewal should this matter proceed to trial.

      At all times during the pendency of this action, Mr. Mathewson must

immediately advise the Court and opposing counsel of any change of address and

its effective date. Failure to file a notice of change of address may result in the

dismissal of the action for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41(b).

      DATED this 9th day of October, 2019.


                                         /s/ John Johnston
                                        John Johnston
                                        United States Magistrate Judge




                                          2
